EXHIBIT 99.1 Agreement of Joint Filing Pursuant to Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned persons hereby agree to file with the Securities and Exchange Commission the Statement on Schedule 13D (the “Statement”) to which this Agreement is attached as an exhibit, and agree that such Statement, as so filed, is filed on behalf of each of them. IN WITNESS WHEREOF, the undersigned have executed this Agreement. Dated:July 20, 2007 BRENCOURT ADVISORS, LLC By: /s/ Michael Palmer Name: Michael Palmer Title:Chief Financial Officer BRENCOURT CREDIT OPPORTUNITIES MASTER, LTD. By: Brencourt Advisors, LLC, its investment advisor By: /s/ Michael Palmer Name: Michael Palmer Title:Chief Financial Officer BRENCOURT MERGER ARBITRAGE MASTER, LTD. By: Brencourt Advisors, LLC, its investment advisor By: /s/ Michael Palmer Name: Michael Palmer Title:Chief Financial Officer
